Case 8:19-cv-01231-VMC-JSS Document 22 Filed 08/16/19 Page 1 of 2 PageID 79



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

WILLIAM ZAJAC,

    Plaintiff,                                    CASE NO.: 8:19-cv-01231-T-33JSS

-VS-

CAPITAL ONE BANK, N.A.,

    Defendant.
                                      /

                              NOTICE OF PENDING SETTLEMENT

       Plaintiff, WILLIAM ZAJAC, by and through his undersigned counsel, hereby notifies the

Court that the parties, Plaintiff, WILLIAM ZAJAC, and Defendant, CAPITAL ONE BANK,

N.A., have reached a settlement with regard to this case, and are presently drafting, and

finalizing the settlement agreement, and general release documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.



                                                     /s/ John C. Distasio, Esquire
                                                     JOHN C. DISTASIO, ESQUIRE
                                                     Florida Bar No.: 096328
                                                     MORGAN & MORGAN, TAMPA, P.A.
                                                     One Tampa City Center
                                                     201 N. Franklin Street, Suite 700
                                                     Tampa, FL 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 223-5402
                                                     JDistasio@ForThePeople.com
                                                     LCrouch@ForThePeople.com
                                                     JSherwood@ ForThePeople.com
                                                     Attorney for Plaintiff
Case 8:19-cv-01231-VMC-JSS Document 22 Filed 08/16/19 Page 2 of 2 PageID 80



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of August, 2019, the foregoing was filed

electronically in accordance with the Court’s guidelines, using the Court’s CM/ECF system, and

a copy of which was served via electronic mail to all parties of record.



                                                     /s/ John C. Distasio, Esquire
                                                     JOHN C. DISTASIO, ESQUIRE
                                                     Florida Bar No.: 096328
